DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 13 have been considered, but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0381427 A1) in view of Shackleton et al. (US 2013/0343726 A1).
Regarding claims 1 and 13, Taylor teaches: A system for distributing a video to a plurality of users [(abstract)], comprising: 
one or more computer processors [processor(s) 503 (Fig. 5)] and 
a memory storing co-performing requester information for each of the plurality of users, the plurality of users including a first user and a second user, the co-performing requester information including first co-performing requester information and second co-performing requester information, the first co-performing requester information being associated with the first user, the second co-performing requester information being associated with the second user [a memory 506 includes data store 212 that stores user data 251 for users of the system (par. 26, 35, 37, 39, and 65, Fig. 2 and 5).  Users are able to request to participate in the video (par. 61) and users may include viewers, hosts, or producers (par. 19, 56, and 62-63, Fig. 3B and 4B)], 
wherein the one or more computer processors execute computer-readable instructions [program instructions (par. 71 and 73)] to: 
in response to reception of a co-performing request from the second user for co-performing with the first user in a first video distributed by the first user [a host or producer broadcasts a live video stream (par. 15, 22, and 24, Fig. 1A-1B) and then receives a request from another user to participate in a video chat session (par. 61, Fig. 4B)], determine whether to permit the second user co-performing with the first user based on the second co-performing requester information [displaying user information related to the requesting user and determining whether to approve the request (par. 51-52 and 61-62, Fig. 3B and 4B)] and 
distribute data for causing one or more viewer user devices to play a co-performing video in which the first user and the second user co-perform responsive to the second user being permitted to co-perform with the first user [sending data to client devices 206 for displaying the live video stream (par. 33, Fig. 2).  Upon approval, the user video stream is included within the live video stream 103 for the user to participate as a guest in a video chat with the host (par. 30, 53, 61-63, Fig. 1A and 4B)]. 
Taylor does not explicitly disclose: the second co-performing requester information includes evaluation of a second video distributed by the second user wherein evaluation is performed by one or more of the plurality of users.
Shackleton teaches: the second co-performing requester information includes evaluation of a second video distributed by the second user wherein evaluation is performed by one or more of the plurality of users [a user profile of a video creator can include ranking or rating information associated with at least quality of videos created and/or published (par. 32 and 46) and the rating information is based on ratings from other users (par. 47)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Taylor and Shackleton before the effective filing date of the claimed invention to modify the system of Taylor by incorporating the second co-performing requester information includes evaluation of a second video distributed by the second user wherein evaluation is performed by one or more of the plurality of users as disclosed by Shackleton.  The motivation for doing so would have been to help find a qualified video creator (Shackleton – par. 2), such as one that creates high quality or popular videos (par. 32).  Therefore, it would have been obvious to combine the teachings of Taylor and Shackleton to obtain the invention as specified in the instant claim.
Regarding claim 2, Taylor and Shackleton teach the system of claim 1; Shackleton further teaches: the second co-performing requester information includes user evaluation information indicating an evaluation of the second user [the user profile can include rating information related to the video creator, such as the level of professionalism of a creator, a level of reliability of the creator, a number of positive reviews, or a number of negative reviews (par. 46 and 50)].
Regarding claim 4, Taylor and Shackleton teach the system of claim 1; Shackleton further teaches: the second co-performing requester information includes a video distribution time or a number of video distributions of the second user [the number of videos created by the creator (par. 69, Fig. 9)].
Regarding claim 15, Taylor and Shackleton teach the system of claim 1; Taylor further teaches: the co-performing requester information further including third co-performing requester information associated with a third user [a memory 506 includes data store 212 that stores user data 251 for users of the system (par. 26, 35, 37, 39, and 65, Fig. 2 and 5).  Users are able to request to participate in the video (par. 61) and users may include viewers, hosts, or producers (par. 19, 56, and 62-63, Fig. 3B and 4B)], and 
the one or more computer processors execute computer-readable instructions further to: in response to reception of another co-performing request from the third user for co-performing with the first user [receive a request from another user to participate in a video chat session (par. 61, Fig. 4B)], determine whether to permit the third user co-performing with the first user based on the third co-performing requester information [displaying user information related to the requesting user and determining whether to approve the request (par. 51-52 and 61-62, Fig. 3B and 4B)] and 
distribute data for causing the one or more viewer user devices to play a third video in which the first user and the third user do not co-perform responsive to the third user being not permitted to co-perform with the first user [sending data to client devices 206 for displaying the live video stream (par. 33, Fig. 2).  When the request is not approved, the user’s video stream is not included within the live stream 103 (par. 52 and 61-63, Fig. 1A and 4B)].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0381427 A1) in view of Shackleton et al. (US 2013/0343726 A1) and further in view of Cafferata (US 2013/0335509 A1).
Regarding claim 5, Taylor and Shackleton teach the system of claim 1; Taylor and Shackleton do not explicitly disclose: the second co-performing requester information includes co-performing ban information identifying a user that the second user is banned from co-performing with.
Cafferata teaches: the second co-performing requester information includes co-performing ban information identifying a user that the second user is banned from co-performing with [storing user information, such as a list of users that the user has blocked.  accessing relevant information about the user indicating that the user has been blocked a number of times by other users (par. 61-62 and 97)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Taylor, Shackleton, and Cafferata before the effective filing date of the claimed invention to modify the system of Taylor and Shackleton by incorporating the second co-performing requester information includes co-performing ban information identifying a user that the second user is banned from co-performing with as disclosed by Cafferata.  The motivation for doing so would have been to allow each user to block, ban, or report another registered user (Cafferata – par. 62).  Therefore, it would have been obvious to combine the teachings of Taylor and Shackleton with Cafferata to obtain the invention as specified in the instant claim.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0381427 A1) in view of Singh et al. (US 2019/0066730 A1).
Regarding claim 6, Taylor teaches: A system for distributing a video to a plurality of users [(abstract)], comprising: 
one or more computer processors [processor(s) 503 (Fig. 5)] and 
a memory storing co-performing requester information for each of the plurality of users, the plurality of users including a first user and a second user, the co-performing requester information including first co-performing requester information and second co-performing requester information, the first co-performing requester information being associated with the first user, the second co-performing requester information being associated with the second user [a memory 506 includes data store 212 that stores user data 251 for users of the system (par. 26, 35, 37, 39, and 65, Fig. 2 and 5).  Users are able to request to participate in the video (par. 61) and users may include viewers, hosts, or producers (par. 19, 56, and 62-63, Fig. 3B and 4B)], 
wherein the one or more computer processors execute computer-readable instructions [program instructions (par. 71 and 73)] to: 
in response to reception of a co-performing request from the second user for co-performing with the first user [a host or producer broadcasts a live video stream (par. 15, 22, and 24, Fig. 1A-1B) and then receives a request from another user to participate in a video chat session (par. 61, Fig. 4B)], determine whether to permit the second user co-performing with the first user [determining whether to approve the request (par. 51-52 and 61-62, Fig. 3B and 4B)] and 
distribute data for causing one or more viewer user devices to play a co-performing video in which the first user and the second user co-perform responsive to the second user being permitted to co-perform with the first user [sending data to client devices 206 for displaying the live video stream (par. 33, Fig. 2).  Upon approval, the user video stream is included within the live video stream 103 for the user to participate as a guest in a video chat with the host (par. 30, 53, 61-63, Fig. 1A and 4B)].
Taylor does not explicitly disclose: the determining whether to permit the second user co-performing with the first user is based on the first co-performing requester information.
Singh teaches: determining whether to permit the second user co-performing with the first user is based on the first co-performing requester information [the user profile includes the user's preferences and restrictions related to potential participants of a group video (par. 39 and 42-43).  For example, the user may restrict potential participants to within a pre-determined list (par. 47)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Taylor and Singh before the effective filing date of the claimed invention to modify the system of Taylor by incorporating the determining whether to permit the second user co-performing with the first user is based on the first co-performing requester information as disclosed by Singh.  The motivation for doing so would have been to allow the user to set preferences and restrictions related to who can participate in the video (Singh – par. 39).  Therefore, it would have been obvious to combine the teachings of Taylor and Singh to obtain the invention as specified in the instant claim.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0381427 A1) in view of Singh et al. (US 2019/0066730 A1) and further in view of Kawakami et al. (US 2021/0321061 A1).
Regarding claim 7, Taylor and Singh teach the system of claim 6; Taylor and Singh do not explicitly disclose: the co-performing video is a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user.
Kawakami teaches: the co-performing video is a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user [the video includes virtual characters that reflect the movements of the distributor user and a participant user based on motion of the users (abstract, par. 45 and 99-100, Fig. 6B and 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Taylor, Singh, and Kawakami before the effective filing date of the claimed invention to modify the system of Taylor and Singh by incorporating the co-performing video is a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user as disclosed by Kawakami.  The motivation for doing so would have been to satisfy demand for live video content where the distributor user and the viewer user participate in the video as virtual characters (Kawakami – par. 7).  Therefore, it would have been obvious to combine the teachings of Taylor and Singh with Kawakami to obtain the invention as specified in the instant claim.
Regarding claim 8, Taylor and Singh teach the system of claim 6; Taylor further teaches: the co-performing video is a voice co-performing video including a voice of the second user [When the request is accepted, the video and/or audio of the user is obtained from the client device 206 and mixed with the video from the live video source 215 to produce the live video stream 103 (par. 53, Fig. 1A)].
Taylor and Singh do not explicitly disclose: the video including a first character object generated based on one or more motions of the first user.
Kawakami teaches: the video including a first character object generated based on one or more motions of the first user [the video includes a virtual character that reflects the movements of the distributor user based on motion of the user (abstract, par. 45 and 99-100, Fig. 6A-6B and 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Taylor, Singh, and Kawakami before the effective filing date of the claimed invention to modify the system of Taylor and Singh by incorporating the video including a first character object generated based on one or more motions of the first user as disclosed by Kawakami.  The motivation for doing so would have been to satisfy demand for live video content where the distributor user participates in the video as a virtual character (Kawakami – par. 7).  Therefore, it would have been obvious to combine the teachings of Taylor and Singh with Kawakami to obtain the invention as specified in the instant claim.
Regarding claim 9, Taylor and Singh teach the system of claim 6; Taylor further teaches: the co-performing video comprises: a voice co-performing video including a voice of the second user [When the request is accepted, the video and/or audio of the user is obtained from the client device 206 and mixed with the video from the live video source 215 to produce the live video stream 103 (par. 53, Fig. 1A)].
Taylor and Singh do not explicitly disclose: the co-performing video comprises: a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user; the voice co-performing video including a first character object generated based on one or more motions of the first user, and wherein the character co-performing video and the voice co-performing video are alternately switchable.
Kawakami teaches: the co-performing video comprises: a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user [the video includes virtual characters that reflect the movements of the distributor user and a participant user based on motion of the users (abstract, par. 45 and 99-100, Fig. 6B and 7)]
the voice co-performing video including a first character object generated based on one or more motions of the first user [the video includes a virtual character that reflects the movements of the distributor user based on motion of the user (abstract, par. 45 and 99-100, Fig. 6A-6B and 7)], and 
wherein the character co-performing video and the voice co-performing video are alternately switchable [The virtual character 30 of viewer A, who is a participant, enters the virtual space used by distributor A to produce distributed content when participation is permitted. However, the virtual character 30 does not appear in area A1 of the distribution screen unless it is within the range of the virtual camera (par. 88, Fig. 6A-6B)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Taylor, Singh, and Kawakami before the effective filing date of the claimed invention to modify the system of Taylor and Singh by incorporating the co-performing video comprises: a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user; the voice co-performing video including a first character object generated based on one or more motions of the first user, and wherein the character co-performing video and the voice co-performing video are alternately switchable as disclosed by Kawakami.  The motivation for doing so would have been to satisfy demand for live video content where the distributor user and the viewer user participate in the video as virtual characters (Kawakami – par. 7).  Therefore, it would have been obvious to combine the teachings of Taylor and Singh with Kawakami to obtain the invention as specified in the instant claim.
Regarding claim 10, Taylor, Singh, and Kawakami teach the system of claim 7; Kawakami further teaches: when it is determined that the second character object is in an inactive state in the co-performing video based on motion data indicating one or more motions of the second user, the second character object is excluded from the co-performing video [the virtual character 30 does not appear in area A1 of the distribution screen unless it is within the range of the virtual camera (par. 88, Fig. 6A-6B)].
Regarding claim 11, Taylor, Singh, and Kawakami teach the system of claim 7; the combination further teaches: the second character object is excluded from the co-performing video based on co-performer evaluation information indicating an evaluation of the second user from one or more viewer users during distribution of the co-performing video [Taylor – the host or producer may make an evaluation that the user video stream should be terminated and removed from the live video stream 103 (par. 63, Fig. 4B).  For example, based on real-time feedback on how many users are streaming the live video feed (par. 23) or messages sent from users during the video stream (par. 19).  Kawakami – character object (Fig. 6A-6B)].
Regarding claim 12, Taylor, Singh, and Kawakami teach the system of claim 7; Kawakami further teaches: the second character object is excluded from the co-performing video in response to a request from the first user [When participation by a recorder is rejected, the recorder terminal 900 is deactivated so that the virtual camera cannot be used, only the functions similar to those of a viewer terminal 300 (par. 98, 133, and 164)].
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2016/0381427 A1) in view of Shackleton et al. (US 2013/0343726 A1) and further in view of Kawakami et al. (US 2021/0321061 A1).
Regarding claim 16, Taylor and Shackleton teach the system of claim 1; Taylor and Shackleton do not explicitly disclose: the co-performing video is a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user.
Kawakami teaches: the co-performing video is a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user [the video includes virtual characters that reflect the movements of the distributor user and a participant user based on motion of the users (abstract, par. 45 and 99-100, Fig. 6B and 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Taylor, Shackleton, and Kawakami before the effective filing date of the claimed invention to modify the system of Taylor and Shackleton by incorporating the co-performing video is a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user as disclosed by Kawakami.  The motivation for doing so would have been to satisfy demand for live video content where the distributor user and the viewer user participate in the video as virtual characters (Kawakami – par. 7).  Therefore, it would have been obvious to combine the teachings of Taylor and Shackleton with Kawakami to obtain the invention as specified in the instant claim.
Regarding claim 17, Taylor and Shackleton teach the system of claim 1; Taylor further teaches: the co-performing video is a voice co-performing video including a voice of the second user [When the request is accepted, the video and/or audio of the user is obtained from the client device 206 and mixed with the video from the live video source 215 to produce the live video stream 103 (par. 53, Fig. 1A)].
Taylor and Shackleton do not explicitly disclose: the video including a first character object generated based on one or more motions of the first user.
Kawakami teaches: the video including a first character object generated based on one or more motions of the first user [the video includes a virtual character that reflects the movements of the distributor user based on motion of the user (abstract, par. 45 and 99-100, Fig. 6A-6B and 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Taylor, Shackleton, and Kawakami before the effective filing date of the claimed invention to modify the system of Taylor and Shackleton by incorporating the video including a first character object generated based on one or more motions of the first user as disclosed by Kawakami.  The motivation for doing so would have been to satisfy demand for live video content where the distributor user participates in the video as a virtual character (Kawakami – par. 7).  Therefore, it would have been obvious to combine the teachings of Taylor and Shackleton with Kawakami to obtain the invention as specified in the instant claim.
Regarding claim 18, Taylor and Shackleton teach the system of claim 1; Taylor further teaches: the co-performing video comprises: a voice co-performing video including a voice of the second user [When the request is accepted, the video and/or audio of the user is obtained from the client device 206 and mixed with the video from the live video source 215 to produce the live video stream 103 (par. 53, Fig. 1A)].
Taylor and Shackleton do not explicitly disclose: the co-performing video comprises: a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user; the voice co-performing video including a first character object generated based on one or more motions of the first user, and wherein the character co-performing video and the voice co-performing video are alternately switchable.
Kawakami teaches: the co-performing video comprises: a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user [the video includes virtual characters that reflect the movements of the distributor user and a participant user based on motion of the users (abstract, par. 45 and 99-100, Fig. 6B and 7)]
the voice co-performing video including a first character object generated based on one or more motions of the first user [the video includes a virtual character that reflects the movements of the distributor user based on motion of the user (abstract, par. 45 and 99-100, Fig. 6A-6B and 7)], and 
wherein the character co-performing video and the voice co-performing video are alternately switchable [The virtual character 30 of viewer A, who is a participant, enters the virtual space used by distributor A to produce distributed content when participation is permitted. However, the virtual character 30 does not appear in area A1 of the distribution screen unless it is within the range of the virtual camera (par. 88, Fig. 6A-6B)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Taylor, Shackleton, and Kawakami before the effective filing date of the claimed invention to modify the system of Taylor and Shackleton by incorporating the co-performing video comprises: a character co-performing video including a first character object generated based on one or more motions of the first user and a second character object generated based on one or more motions of the second user; the voice co-performing video including a first character object generated based on one or more motions of the first user, and wherein the character co-performing video and the voice co-performing video are alternately switchable as disclosed by Kawakami.  The motivation for doing so would have been to satisfy demand for live video content where the distributor user and the viewer user participate in the video as virtual characters (Kawakami – par. 7).  Therefore, it would have been obvious to combine the teachings of Taylor and Shackleton with Kawakami to obtain the invention as specified in the instant claim.
Regarding claim 19, Taylor, Shackleton, and Kawakami teach the system of claim 16; Kawakami further teaches: when it is determined that the second character object is in an inactive state in the co-performing video based on motion data indicating one or more motions of the second user, the second character object is excluded from the co-performing video [the virtual character 30 does not appear in area A1 of the distribution screen unless it is within the range of the virtual camera (par. 88, Fig. 6A-6B)].
Regarding claim 20, Taylor, Shackleton, and Kawakami teach the system of claim 16; the combination further teaches: the second character object is excluded from the co-performing video based on co-performer evaluation information indicating an evaluation of the second user from one or more viewer users during distribution of the co-performing video [Taylor – the host or producer may make an evaluation that the user video stream should be terminated and removed from the live video stream 103 (par. 63, Fig. 4B).  For example, based on real-time feedback on how many users are streaming the live video feed (par. 23) or messages sent from users during the video stream (par. 19).  Kawakami – character object (Fig. 6A-6B)].
Regarding claim 21, Taylor, Shackleton, and Kawakami teach the system of claim 16; Kawakami further teaches: the second character object is excluded from the co-performing video in response to a request from the first user [When participation by a recorder is rejected, the recorder terminal 900 is deactivated so that the virtual camera cannot be used, only the functions similar to those of a viewer terminal 300 (par. 98, 133, and 164)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424